Citation Nr: 1543463	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-31 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating to a rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome (right knee disability).

2.  Entitlement to a rating to a rating in excess of 10 percent for service-connected left knee patellofemoral pain syndrome (left knee disability).

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and her brother


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1998 to October 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for a period of sixty days so additional evidence could be received, and such evidence was associated with the claims file.  In an April 2015 written statement the Veteran and her representative waived initial RO consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased ratings for bilateral knee disabilities effective August 1, 2012, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran demonstrated full range of motion without subluxation, instability, or genu recurvatum in her right knee prior to August 1, 2012.

2.  The Veteran demonstrated full range of motion without subluxation, instability, or genu recurvatum in her left knee prior to August 1, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right knee disability prior to August 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263 (2015).

2.  The criteria for a rating in excess of 10 percent for service-connected left knee disability prior to August 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for her service-connected knee disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Knees

The Veteran's service-connected bilateral knee disabilities are currently assigned a 10 percent rating for each knee throughout the period on appeal under diagnostic code (DC) 5010-5014, due to arthritis with painful motion in each knee.  38 C.F.R. § 4.59.  

Under VA regulations, normal range of motion in the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under the diagnostic codes related to knees a 10 percent rating is warranted for:

* Slight recurrent subluxation or lateral instability (DC 5257)
* Removal of symptomatic semilunar cartilage (DC 5259)
* Flexion limited to 45 degrees (DC 5260)
* Extension limited to 10 degrees (DC 5261) or
* Genu recurvatum (DC 5263)



A higher 20 percent rating is warranted for:

* Moderate recurrent subluxation or lateral instability (DC 5257)
* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion (DC 5258)
* Flexion limited to 30 degrees (DC 5260) or
* Extension limited to 15 degrees (DC 5261)

Additionally, separate ratings may be assigned for impairment of range of motion and instability of the knee without violating pyramiding of ratings.  See VAOPGCPREC 23-97.

In this case, the Veteran sought treatment for her bilateral knee pain in October 2009, shortly before filing her claim on appeal.  She reported experiencing pain following a recent motor vehicle accident.  Upon examination the medical professional noted mild swelling, but the Veteran demonstrated full range of motion and normal muscle strength and tone.  She was assessed with knee pain.  Therefore, although the Veteran experienced pain in both knees at this point, the evidence does not establish she met the criteria for a separate or higher rating.

In April 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  She reported experiencing weakness, stiffness, swelling, heat, redness, locking, giving way, and fatigability.  She also described experiencing flare-ups up to five times per day, lasting up to two hours, during which she experienced additional pain.  However, despite her lay assertions, upon examination no weakness, swelling, instability, redness, heat, guarding, or subluxation was observed.  The examiner also noted she did not demonstrate locking, genu recurvatum, crepitus, or ankylosis.  Instead, she demonstrated normal range of motion, from 0 to 140 degrees, in both knees even after repetitive use.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the results of all stability testing, including medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligament stability test, and medial/lateral meniscus stability test, were normal.  Finally, x-rays of both knees were also normal.  Therefore, the results of this examination report do not reflect the Veteran met any of the criteria associated with a separate or higher rating.

After careful review of the record, the evidence does not reflect the Veteran sought any additional medical treatment for her bilateral knees until August 2012.  As the medical evidence from that time period forwards suggests her bilateral knee disability worsened, entitlement to a higher rating effective that date is addressed in the remand portion below.

Therefore, based on the foregoing, the evidence does not establish the Veteran met the criteria associated with a separate or higher rating for her bilateral knee disability at any point prior to August 1, 2012.  Instead, medical evidence from this time period reflects she consistently demonstrated full normal range of motion, even after repetitive use.  Furthermore, although the Veteran reported feelings of giving way, all objective medical testing for instability was negative and the examiner specifically observed she had no crepitus in either knee.  Therefore, a separate or higher rating based on subluxation or laxity was not warranted.  Accordingly, the criteria for a higher rating have not been met during this period, and the Veteran's appeal for a rating in excess of 10 percent for each knee prior to August 1, 2012 is denied.

In reaching this decision, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral knee disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain in her knees.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  


In the present case, required notice was provided by a letter dated in April 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records were obtained, as were her post-service VA treatment records.  The Veteran has not identified she received any relevant private treatment.  

The Veteran was also provided with a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015 via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by her attorney, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding the current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified records were obtained and associated with the claims file.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disabilities.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome (right knee disability) prior to August 1, 2012, is denied.
Entitlement to a rating in excess of 10 percent for service-connected left knee patellofemoral pain syndrome (left knee disability) prior to August 1, 2012, is denied.


REMAND

As discussed above, in August 2012 the Veteran sought treatment for her bilateral knee pain.  The medical professional assessed her pain was likely due to osteoarthritis and ordered x-rays.  In December 2012, these x-rays revealed mild osteoarthritis and bone spurs in both knees for the first time during the period on appeal.  Therefore, the medical evidence suggests the Veteran's service-connected bilateral knee disability may have increased in severity starting in August 2012.  



Subsequent medical records continued to suggest a possible worsening of the Veteran's bilateral knee disability, for example she was subsequently provided with a knee brace following episodes of instability.  Unfortunately, these medical records do not contain sufficient information upon which to rate the severity of her current disabilities under VA regulations.  Accordingly, remand for an additional VA examination is required.

The Veteran is also seeking entitlement to TDIU, based, at least in part, on her bilateral knee disability.  Because the Board is remanding the issues of entitlement to increased ratings for bilateral knee disabilities, any resulting grant could alter the basis for the Veteran's claimed TDIU.  As such, entitlement to TDIU must also be remanded as intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding medical evidence that may have come into existence since the appeal was last before the AOJ.

2.  Schedule the Veteran for a VA examination to evaluate the nature and severity of her current service-connected bilateral knee disabilities.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing should be conducted.

3.  Then, readjudicate the appeals.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


